Citation Nr: 0911606	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-31 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to service-connected degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1975, and from January 1980 to January 1996.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a rating decision dated June 2005 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's claim for service connection for rheumatoid 
arthritis.

In August 2008, this case was remanded to the RO via the 
Appeals Management Center (AMC) for additional evidentiary 
development.  As a consequence of that remand, the Veteran 
underwent a VA examination in November 2008.  As will be 
discussed in greater detail below, the VA examiner concluded 
that it was unlikely that the Veteran currently had 
rheumatoid arthritis.  In reaching this conclusion, the VA 
examiner explained that the Veteran's complaints of joint 
pain were likely attributable to osteoarthritis in multiple 
joints, including the back, hip, and knee, which, 
significantly, the examiner felt likely had its onset in 
service.

The United States Court of Appeals for the Federal Circuit 
has recently affirmed that distinct and separate diagnoses 
represent distinct claims.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008); Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  As the issue on appeal has been 
consistently characterized by the agency of original 
jurisdiction as a claim of service connection for rheumatoid 
arthritis, the Board lacks jurisdiction to consider the issue 
of service connection for osteoarthritis in multiple joints, 
which has not yet been adjudicated by the RO.  Thus, the 
issue on appeal remains characterized as a claim of 
entitlement to service connection solely for rheumatoid 
arthritis, and the issue of entitlement to service connection 
for osteoarthritis in multiple joints is referred to the RO 
for appropriate action.




FINDING OF FACT

The preponderance of the evidence or record demonstrates that 
the Veteran does not have a current diagnosis of rheumatoid 
arthritis.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in, or aggravated by 
active military service, and is not proximately due to, or 
the result of, any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated October 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b) (2008).  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the secondary service-connection aspect of the 
Veteran's claim, the Board notes that notice to the Veteran 
did not take the form prescribed in Pelegrini. However, in 
August 2006, the RO sent the Veteran a Statement of the Case 
("SOC"), which provided a detailed explanation as to why 
his secondary service connection claim had been denied.  
Additionally, the correspondence from the Veteran, as well as 
his representative, in which he claimed that his degenerative 
arthritis caused his alleged joint damage, and his submission 
of medical treatment reports from his private providers 
pertaining to his diagnosis, clearly indicates that he had 
actual knowledge of what evidence was required to establish 
service connection on a secondary basis.  (See Notice of 
Disagreement, February 2006; Veteran's letter, October 2006.)  
Based on these facts, as well as the notice given, the Board 
finds that the appellant knew what evidence was needed to 
establish service connection on a secondary, as well as a 
primary basis.  Therefore, any failure to provide the Veteran 
with adequate notice is not prejudicial.  See Sanders at 889.  
The Board thus finds that VA has satisfied its duty to 
notify.  See Pelegrini II, 18 Vet. App. 112 (2004).

        b.) Duty to Assist

With regard to the duty to assist, the claims folder contains 
the Veteran's service treatment records, VA medical center 
("VAMC") records, private medical records and VA 
examination reports dated March 2005 and November 2008.  In 
addition, the claims folder contains the Veteran's statements 
in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation. For 
this reason and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

III. Analysis

The Veteran contends that he has rheumatoid arthritis, which 
he has claimed as both directly related to service and as 
secondary to his service-connected degenerative arthritis of 
the cervical spine.  (See Notice of Disagreement, February 
2006)

As an initial matter, the Board notes that the Veteran's June 
1971 service enlistment examination report indicates no 
physical abnormalities; the Veteran also reported having no 
disorders on the accompanying medical history report.  
Similarly, his November 1974 medical examination report from 
his first active tour of duty indicated normal findings.  The 
treatment records reveal that in January 1995, during his 
second active tour of duty, the Veteran was treated for 
complaints of neck pain, and diagnosed with degenerative 
cervical spine changes with narrowed foramina bilaterally.  
(See Radiology Report, January 1995; MRI report, February 
1995.)  There is no evidence in the service treatment record 
that the Veteran was diagnosed with rheumatoid arthritis, or 
any arthritic conditions other than the degenerative cervical 
spine condition (for which he was subsequently service-
connected) during service.  Additionally, as the claims 
folder contains no evidence that the Veteran was diagnosed 
with rheumatoid arthritis during the one-year presumptive 
period following service, service connection on a presumptive 
basis is not warranted.

The evidence of record indicates that following separation 
from active service in January 1996, the Veteran did not seek 
medical treatment for joint pain or arthritis until October 
2003, when he was examined at Scott Air Force Base Medical 
Group ("Scott") with complaints of daily morning multiple 
joint pain.  Dr. James J. Thomas diagnosed "osteoarthritis 
(degenerative joint disease)" localized in the knee, hip and 
shoulder.  Dr. Thomas also noted that the Veteran's blood 
test revealed the presence of a rheumatoid factor ("RF"), 
an autoantibody often predictive of autoimmune diseases, such 
as rheumatoid arthritis and Sjogren's Syndrome.  

In November 2003, the Veteran was examined by Dr. Francisco 
J. Garriga.  Dr Garriga diagnosed symmetrical arthritis with 
RF and leukopenia (low white blood count) and noted that the 
Veteran was "behaving as if he had [rheumatoid arthritis]."  
(See treatment record, North County Medicine and 
Rheumatology, November 2003.)  In December 2003, the Veteran 
returned for follow-up treatment with Dr. Thomas, who 
affirmatively diagnosed rheumatoid arthritis.  Later that 
month, the Veteran had a follow-up visit with Dr. Garriga, 
who now diagnosed rheumatoid arthritis and prescribed the 
rheumatoid arthritis drug, Remicade. 
In September 2004, the Veteran was examined at Scott by Dr. 
David A. Fouts, who diagnosed rheumatoid arthritis and 
gastroesophageal reflux.

The claims file indicates that the Veteran continued to 
receive treatment from Dr. Garriga though December 2005 and 
his diagnosis remained unchanged.  He also continued 
receiving treatment for rheumatoid arthritis at Scott through 
February 2006.

In March 2005, the Veteran underwent a VA examination.  The 
VA examiner interviewed the Veteran and noted that he had 
reviewed his service treatment records.  The Veteran claimed 
that his neck pain began in the 1980's with no associated 
injury.  A review of diagnostic and clinical tests revealed 
that the bones in his cervical spine were anatomically 
aligned with the presence of minimal spondylolytic changes 
and normal prevertebral space.  The impression was mild 
cervical spondylosis with no acute bony abnormality.  
Physical examination of the neck revealed no tenderness to 
firm palpation, but some limited range of motion with pain.  
The VA examiner diagnosed the Veteran with degenerative 
arthritis of the cervical spine.  He did not, however, find 
that the Veteran had rheumatoid arthritis.

In July 2005, the Veteran was diagnosed with a positive 
hepatitis C antibody.  (See VAMC treatment records, August 
2005.)  He also underwent another serum blood test, which was 
negative for an RF factor.  It was also noted that he had 
sensory nerve damage in his hands bilaterally.

In October 2005, the Veteran was examined at the VAMC for 
complaints of joint pain.  The examiner noted that the 
Veteran's medical records indicated a past medical history of 
hepatitis C and possible rheumatoid arthritis.  Upon 
reviewing prior laboratory results, the doctor determined 
that the Veteran previously had diffuse polyarthralgia 
compromising bilateral small joints of the hands, as well as 
elbow, knee and shoulder joints with morning stiffness.  
However, she found no signs of inflammatory arthritis upon 
physical examination.  She stated that current laboratory 
tests indicated that the Veteran was negative for RF, had a 
positive hepatitis C antibody, but was negative for the 
hepatitis C virus itself.  The doctor concluded that it was 
"still unclear if [the Veteran's] symptoms could be 
explained by RA, probably he had a positive RF in the past 
which lead to a diagnosis of RA, but repeat one here at the 
VA is negative.  Hepatitis C infections would explain a 
positive RF, but also unclear if [the Veteran] has it or not 
and now repeat RF is negative."  The VA physician was unable 
to conclusively determine if the Veteran had rheumatoid 
arthritis and recommended that he undergo additional medical 
tests.

In November 2005, the Veteran returned to the VAMC, where he 
was seen for complaints of hand, shoulder, back, hip and knee 
pain with morning stiffness.  Upon physical examination, the 
rheumatologist noted that the Veteran's wrists were swollen 
and tender, but that the rest of the examination was normal.  
She also reviewed the medical reports from the Veteran's 
private physician, Dr. Garriga, and concluded that they did 
not "convincingly support a diagnosis of rheumatoid 
arthritis.  The clinical picture seems more compatible with 
hepatitis C arthralgias/arthritis."  She further noted, 
however, that the hepatitis C virus Polymerase Chain Reaction 
test was negative, and recommended that the Veteran repeat 
the hepatitis C virus test and obtain a liver biopsy.

Private treatment records show that in February 2006, the 
Veteran returned for treatment at Scott, where the examiner 
noted that his rheumatologist had discontinued his 
prescription Remicade, "as she does not think his bone pain 
is due to RA [rheumatoid arthritis]." (See treatment note, 
Scott, February 28, 2006.)

In November 2008, the Veteran underwent a second VA joint 
examination.  The VA examiner reviewed the entire claims 
folder, including the treatment notes of Drs. Garriga and 
Thomas.  She noted that the Veteran's musculoskeletal 
examinations from November 2005, February 2006 and August 
2006 were consistently normal, and that it was unclear 
whether he simply had a well-controlled arthritic condition, 
or whether there was actually no underlying disease.  During 
the interview portion of the examination, the Veteran said 
that he had been treated for painful joint conditions several 
times during service, although he noted that there were no 
records of these visits in the claims folder.  On physical 
examination, the VA examiner noted that the Veteran's hands 
were mildly tender, but had no synovitis (inflammation of 
joint membranes) and full range of motion.  Similarly, his 
wrists, elbows and shoulders were also non-tender, with full 
range of motion and no synovitis.  An examination of the 
spine noted that it was non-tender to palpation, including 
the paraspinous muscles, straight leg raises were negative 
and there was good range of motion.  The examiner also 
reviewed lab work and x-ray reports, which indicated normal 
hands and wrists, bilaterally, but severe osteoarthritis of 
the left hip and a normal left knee.  Based on her findings, 
she stated that there was a possibility that the Veteran had 
rheumatoid arthritis, but noted that any possible 
manifestations had never been observed by VA clinicians 
because he had been on prescription medication during each VA 
examination.  Nonetheless, she opined that the evidence 
against a diagnosis of rheumatoid arthritis was "more 
compelling" than the evidence for it.  She further opined 
that osteoarthritis was the likely explanation for many of 
the Veteran's symptoms, including his back, hip and knee 
pain.  She noted that according to the Veteran's self report, 
these symptoms began during military service.  She concluded 
that based on his strong family history of osteoarthritis 
(which included no known cases of rheumatoid arthritis, but 
parents, all grandparents and sibling had osteoarthritis), 
the Veteran likely had a genetic predisposition to 
osteoarthritis, which could explain why it manifested at his 
young age during service.  She further noted that the fact 
that he had previously undergone back surgery and a right hip 
arthoplasty was evidence that he had severe osteoarthritis, 
which she said was also evident by current left hip x-rays 
showing significant manifestations of the condition, and his 
ongoing physical limitations as a result of the disorder.  
The VA examiner also diagnosed the Veteran with possible 
peripheral neuropathy, based on symptoms in his hands and 
reports of nerve conduction tests.  She noted that it was 
possible that neuropathic symptoms in the setting of a 
positive RF had been misinterpreted as rheumatoid arthritis.  
With regard to the Veteran's possible hepatitis C, she noted 
that the virus had not been confirmed by tests on two 
separate occasions, and said that chronic hepatitis C 
infection can cause false positive RF and arthralgias or 
arthritis in a rheumatoid-like distribution.  She added, 
however, that if the Veteran did not in fact have hepatitis 
C, then the virus would not explain his positive RF or his 
arthralgias.  She again noted that her thorough review of the 
Veteran's military records did not reveal any evidence that 
would contradict her above findings.

Based on a review of the complete evidence of record, the 
Board finds that the preponderance of the evidence of record 
is against the Veteran's claim of service connection for 
rheumatoid arthritis.  As noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As an initial matter, the Board notes that it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the Board finds the most competent medical 
evidence to be the report from the November 2008 VA 
examination, as it was thorough and consistent with previous 
VA treatment reports.  The VA examiner noted that her opinion 
that the Veteran does not currently have rheumatoid arthritis 
was based in part on a very comprehensive review of treatment 
records over the past several years, as well as previous VA 
examinations.  She also performed a physical examination, and 
noted that he had no synovitis or inflammation in his hands, 
or other primary joints.  The VA examiner noted that not only 
did the Veteran not display any signs of abnormal joints 
during the current examination, but he had also demonstrated 
consistently normal musculoskeletal findings on previous 
examinations, as well as radiological reports.  She also 
observed that during the March 2005 VA examination, the 
examiner noted no findings of joint inflammation, and instead 
diagnosed the Veteran with degenerative arthritis (i.e., 
osteoarthritis).  Similarly, she noted that during October 
2005 VAMC treatment for complaints of joint pain, the 
physician who examined the Veteran noted that he displayed no 
signs of inflammatory arthritis, but instead had diffuse 
polyarthralgia.  Similarly, a November 2005 VAMC treatment 
record revealed that other than some tenderness and swelling 
in his wrists (which was consistent with a July 2005 
diagnosis of sensory nerve damage in both hands), his 
physical examination indicated normal findings.   In 
addition, during the examination, the examiner interviewed 
the Veteran, who told her that his entire family, including 
his parents, both sets of grandparents and all siblings, had 
osteoarthritis.  From that, she determined that the Veteran's 
strong family history and genetic predisposition to 
osteoarthritis made it even more likely that he had 
osteoarthritis instead of rheumatoid arthritis.  She also 
noted the Veteran's other medical conditions, including 
previous diagnoses of peripheral neuropathy and hepatitis C, 
both of which she said could be misinterpreted as rheumatoid 
arthritis and cause false positives on the RF blood test. 

The Board has considered the previous medical findings of 
Drs. Thomas and Garriga, who concluded that the Veteran had 
rheumatoid arthritis based on the presence of an RF in his 
blood.  In fact, when Dr. Thomas first examined the Veteran 
in October 2003, he noted the presence of the RF in his 
blood, but also diagnosed osteoarthritis.  Similarly, when 
Dr. Garriga first examined the Veteran in November 2003, his 
diagnosis was symmetrical arthritis with RF and a low white 
blood count.  Although both practitioners later diagnosed him 
with rheumatoid arthritis based on a positive RF, the medical 
evidence of record shows that during the Veteran's multiple 
visits to the VAMC, he was repeatedly found to be negative 
for the RF, and the clinicians concluded that his 
symptomatology did not convincing support a diagnosis of 
rheumatoid arthritis.  (See VAMC treatment records, October 
and November 2005.)  In fact, in February 2006, it was noted 
that even the Veteran's private physician who had prescribed 
the rheumatoid arthritis drug Remicade had discontinued the 
medication based on the belief that the Veteran did not 
actually have the disease.  (See treatment note, Scott, 
February, 2006.)  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As the VA examiner was able to 
conduct the most thorough review of the Veteran's documented 
medical history, taking into account both the positive and 
negative test results, as well as other relevant factors such 
the family history of osteoarthritis, the Board finds her 
conclusions to be the most persuasive and probative of 
record.   

Finally, the Board has also considered the Veteran's personal 
statements regarding his belief that he has rheumatoid 
arthritis, and that it began during military service, or was 
the result of his service-connected degenerative arthritis.  
Certainly, the Veteran is competent to report symptoms such 
as joint pain during and after service.  However, while the 
Veteran has argued that his symptoms are the result of 
rheumatoid arthritis, as a lay person, he is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking his reported symptoms to the 
specific disease of rheumatoid arthritis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the lay opinions of 
the appellant or those of his representative serve to 
establish that the Veteran has rheumatoid arthritis.

In this case, the Veteran underwent two VA medical 
examinations, and both examiners concluded, based on a 
thorough review of the Veteran's claims folder, including his 
service treatment records, VAMC records, private treatment 
records, as well as a complete physical examination, that the 
Veteran did not have rheumatoid arthritis.  As such, the 
Board concludes that the preponderance of the evidence is 
against finding that the Veteran has rheumatoid arthritis, 
and therefore, service connection is not warranted.  The  
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to service-connected degenerative 
arthritis of the cervical spine, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


